DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments entered August 11th, 2021 have been entered.  The amendments to claim 5 are sufficient to overcome the prior rejection under 35 U.S.C. 112(b); thus, the rejections of claims 5-7 have been withdrawn.  The amendments to claim 1 are sufficient to overcome the prior rejection under 35 U.S.C. 102(a)(1); thus, the rejection of claim 1 has been withdrawn.  The amendments to claim 17 are sufficient to overcome the prior rejection under 35 U.S.C. 103; thus, the rejection of claim 17 has been withdrawn.  New claim 21 has been added.  Thus, claims 1-7 and 17-21 remain pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 21 is objected to because of the following informalities:
Lines 1-2: “activated a portion, of” should read “activated, a portion of”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stenfeldt et al. (WO 2018115286 A1) in view of Yajima (US 20050238504 A1).

Regarding claim 1, Stenfeldt teaches:
A system for drawing a solution (i.e., an infusion system for delivering a liquid radioactive solution, see claim 30), the system comprising: a filter (see FIG. 3, sterile filter: 631) having an input port (see Reference Figure 1 below), a first output port (see Reference Figure 1 below; Stenfeldt teaches sterile filter 631 is a vented filter, see Page 37, Lines 22-24; thus, a first output port of the filter necessarily functions as a vent hole), and a second 
a vacuum source in fluid communication with the first output port and operative to apply a vacuum to the flow path; a normally open one-way check valve disposed between the second output port and a downstream device and operative to restrict flow of the solution from the downstream device to the second output port; or a normally closed one-way check valve.
Yajima, in a similar field of endeavor, teaches (see FIG. 1A) a system for drawing a solution (see p. [0034-0044] discussing chemical liquid supply apparatus) comprising: a filter (17) having an input port (17a), a first output port (17c), a second output port (17b), and a flow path defined in part by the input port (17a) and the second output port (17c) (see p. [0037] discussing how chemical liquid flows from filter inlet 17a and out from filter outlet 17b); a vacuum source in fluid communication with the first output port (17c) and operative to apply a vacuum to the flow path (see p. [0038] discussing a gas discharge fluid channel 19 connected to vent port 17c, which may be connected to an unillustrated vacuum source, such that the gas is sucked in); a normally open one-way check valve (V5) disposed between the second output port (17b) and a downstream device (11), and operative to restrict flow of the solution from the downstream device (11) to the second output port (17b) (see p. [0042] discussing suction valve V5 is normally open; however, once pump chamber 23 is expanded, V5 closes and is operative to restrict flow from application nozzle 11 to filter outlet 17b; see also p. [0080] discussing how valves V1-V13 may be check valves); and a normally closed one-way check valve (V6, see p. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stenfeldt to incorporate the teachings of Yajima by providing a vacuum source to the first output port of the filter 
Reference Figure 1: Annotated Stenfeldt FIG. 3

    PNG
    media_image1.png
    414
    761
    media_image1.png
    Greyscale


Regarding claim 3, the combined device of Stenfeldt and Yajima teaches:
The system of claim 1, wherein the solution is hyperpolarized (see Page 1, Lines 23-25 of Stenfeldt discussing how radioisotopes may be mixed with water for injection; see also p. [0003] of Yajima discussing how purified water can be a chemical liquid used by a chemical liquid supply apparatus—water is a known hyperpolarized substance).

Regarding claim 4, Stenfeldt teaches:
The system of claim 1 further comprising: a receiver vessel (see FIG. 4, mixer: 617) in fluid communication with the input port (see Reference Figure 1 above and FIG. 4) and operative to condition the solution (see Page 36, Line 28 – Page 37, Line 14 discussing how radioactive 15O H20 gas is mixed with saline [or water, as discussed in Stenfeldt Page 1, Lines 23-25] in order to create a radioactive solution).

Regarding claim 5, Stenfeldt teaches:
The system of claim 1, wherein the downstream device (2) comprises a dispenser (i.e., a catheter, see Page 6, Lines 15-16) operative to: fluidly communicate with the second output port (32) (necessarily, as the flow path must flow via flow exchanger 21 via port 32 to reach recipient / patient end 2, see Page 29, Line 31 – Page 30, Line 2 discussing flow path of solution); receive and contain the solution; and dispense the solution (necessarily, catheters are well known in the art to receive, contain, and dispense liquids / solutions).

Regarding claim 7, Stenfeldt teaches:
The system of claim 5 further comprising: a sensor (see FIG. 1, radiation detector: 10) in fluid communication with the second output port (see Reference Figure 1 above) and the dispenser (2) and operative to obtain a measurement of at least a portion of the solution (“The radiation detector 10 is arranged in relation to the measuring section 300, so that the radiation detector 10 is able to determine a reference level of radioactivity of the solution present in said measuring section 300,” see Page 27, Lines 1-4).

Regarding claim 17, Stenfeldt teaches:
A system for drawing a solution (i.e., an infusion system for delivering a liquid radioactive solution, see claim 30), the system comprising: a filter (see FIG. 3, sterile filter: 631) having an input port (see Reference Figure 1 below), a first output port (see Reference Figure 1 above; Stenfeldt teaches sterile filter 631 is a vented filter, see Page 37, Lines 22-24; thus, a first output port of the filter necessarily functions as a vent hole), and a second output port (see Reference Figure 1 above), and a flow path defined in part by the input port and the second output port (see Page 16, Lines 30-32 discussing radioactive solution flows from the source through the sterile filter before reaching the bolus conduit, thereby establishing a flow path); an actuator (see FIG. 3, flushing device: 90) operative to facilitate movement of the solution along the flow path (see Page 29, Lines 11-12 necessitating fluid communication and a flow path from third port 62 of valve 21 and measurement section 300); and wherein the flow exchanger (21) is operative to allow the solution to flow from the second output port (see Reference Figure 1 above) to the downstream device (2) via the first port (72) and the second port (32) of the flow exchanger (21) without passing through the third port (62) of the flow exchanger (21) (“The source conduit 70 is adapted for transporting the radioactive solution from the source 6 to the bolus conduit 30, when the second valve 21 is in the inlet position,” see Page 27, Lines 18-20 and FIG. 1).
a vacuum source in fluid communication with the first output port and operative to apply a vacuum to the flow path; a normally open one-way check valve disposed between the second output port of the filter and the first port of the flow exchanger and operative to restrict flow of the solution from the flow exchanger to the second output port; or a normally closed one-way check valve disposed between the sensor and the third port of the flow exchanger and operative to restrict flow of the solution from the sensor to the flow exchanger.
Yajima, in a similar field of endeavor, teaches (see FIG. 2) a system for drawing a solution (see p. [0034-0044] discussing chemical liquid supply apparatus) comprising: a filter (17) having an input port (17a), a first output port (17c), a second output port (17b), and a flow path defined in part by the input port (17a) and the second output port (17c) (see p. [0037] discussing how chemical liquid flows from filter inlet 17a and out from filter outlet 17b); a vacuum source in fluid communication with the first output port (17c) and operative to apply a vacuum to the flow path (see p. [0038] discussing a gas discharge fluid channel 19 connected to vent port 17c, which may be connected to an unillustrated vacuum source, such that the gas is sucked in); a sensor (26) in fluid communication with the downstream device (11) (see p. [0007] discussing sensor is operative to measure a level of solution within apparatus); a normally open one-way check valve (V5) disposed between the second output port (17b) of the filter (17) and a downstream device (11), and operative to restrict flow of the solution from the downstream device (11) to the second output port (17b) (see p. [0042] discussing suction valve V5 is normally open; however, once pump chamber 23 is expanded, V5 closes and is operative to restrict flow from application nozzle 11 to filter outlet 17b; see also p. [0080] discussing how valves V1-V13 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stenfeldt to incorporate the teachings of Yajima by providing a vacuum source to the first output port of the filter taught by Stenfeldt, for the purpose of sucking any air out of the radioactive solution as it flows through the flow path in order to prevent air bubbles from entering the patient line (see Yajima p. [0007] and [0038]); it would have also been obvious to one of ordinary skill in the art to incorporate a normally open one-way check valve between the second output port of the filter and the first port of the flow exchanger and operative to restrict flow of the radioactive solution from the downstream device to the second output port of the filter, for the purpose of preventing backflow of radioactive solution back toward the filter / source which may lead to contamination of the solution; moreover, it would have been obvious to one of ordinary skill in the art to replace the sensor taught by Stenfeldt for the sensor taught by Yajima, in fluid communication with the third port of the flow exchanger, and to incorporate a normally closed one-way check valve between the sensor and the third port of the flow exchanger and operative to restrict flow of the solution from the sensor to the flow exchanger, for the purpose of using the normally closed one-way check valve to close fluid communication between the sensor and the flow exchanger in one instance in 

Regarding claim 18, Stenfeldt teaches:
The system of claim 17 further comprising:
a receiver vessel (see FIG. 4, mixer: 617) in fluid communication with the input port (see Reference Figure 1 above and FIG. 4) and operative to condition the solution (see Page 36, Line 28 – Page 37, Line 14 discussing how radioactive 15O H20 gas is mixed with saline [or water, as discussed in Stenfeldt Page 1, Lines 23-25] in order to create a radioactive solution).

Regarding claim 21, Stenfeldt teaches:
The system of claim 1, wherein when the downstream device (2) is activated, a portion[[,]] of the solution flows out of the downstream device (2) to a sensor (see FIG. 1, force sensor: 94 within flushing device: 90) via the third port (62) and the second port (32) of the flow exchanger (21) without passing through the first port (72) of the flow exchanger (21) (see Page 32, Lines 20-25 discussing how when flow exchanger 21 is in flushing position, it allows for fluid communication between the flushing device 90, and thus the force sensor 94, and the bolus conduit 30, which leads to the downstream device 2, while the first port 72 is closed to fluid communication).

Claims 2 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenfeldt et al. (WO 2018115286 A1) and Yajima (US 20050238504 A1), as applied to claims 1 and 17 above, respectively, and further in view of Mertens et al. (US 20180039188 A1).

Regarding claim 2, the combined device of Stenfeldt and Yajima discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, the combined device of Stenfeldt and Yajima does not explicitly disclose: a filter disposed between the first output port and the vacuum source and operative to restrict flow of the solution from the filter to the vacuum source.
Mertens, in the same field of endeavor, teaches a liquid supply system of a lithography apparatus (see p. [0007]) that utilizes a hydrophobic filter (170) operative to remove gas from a liquid when used with a vacuum source (210) and to restrict the flow of the liquid from the filter (170) to the vacuum source (210) (see p. [0104] discussing how the vacuum source 210 is protected from liquid through the use of a hydrophobic filter 170 and how the vacuum source removes gas from the liquid in the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Stenfeldt and Yajima to incorporate the teachings of Mertens by substituting the filter taught by Stenfeldt with the hydrophobic filter taught by Mertens, for the purpose of preventing the vacuum source, taught by Yajima and combined to the system of Stenfeldt (see claim 1 above), from being contaminated by the liquid when gas is extracted through the vacuum source.  Additionally, it has been held that a simple substitution of one known element (a filter, MPEP § 2143 subsection I.B.

Regarding claim 20, the combined device of Stenfeldt and Yajima discloses the claimed invention substantially as claimed, as set forth above in claim 17.  However, the combined device of Stenfeldt and Yajima does not explicitly disclose: a filter disposed between the first output port and the vacuum source and operative to restrict flow of the solution from the filter to the vacuum source.
Mertens, in the same field of endeavor, teaches a liquid supply system of a lithography apparatus (see p. [0007]) that utilizes a hydrophobic filter (170) operative to remove gas from a liquid when used with a vacuum source (210) and to restrict the flow of the liquid from the filter (170) to the vacuum source (210) (see p. [0104] discussing how the vacuum source 210 is protected from liquid through the use of a hydrophobic filter 170 and how the vacuum source removes gas from the liquid in the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Stenfeldt and Yajima to incorporate the teachings of Mertens by substituting the filter taught by Stenfeldt with the hydrophobic filter taught by Mertens, for the purpose of preventing the vacuum source, taught by Yajima and combined to the system of Stenfeldt (see claim 1 above), from being contaminated by the liquid when gas is extracted through the vacuum source.  Additionally, it has been held that a simple substitution of one known element (a filter, MPEP § 2143 subsection I.B.

Claims 6 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stenfeldt et al. (WO 2018115286 A1) and Yajima (US 20050238504 A1), as applied to claim 1 above, and further in view of Small et al. (WO 0103757 A2).

Regarding claim 6, the combined device of Stenfeldt and Yajima discloses the claimed invention, substantially as claimed, as set forth above in claim 5.  However, the combined device of Stenfeldt and Yajima does not explicitly disclose: the dispenser is a syringe and the actuator is a plunger of the syringe.
Small, in a similar field of endeavor, teaches (see FIG. 4) a dispenser (81) having an actuator (90) that forces fluid to flow from a container (14) via a tube or cannula (86) into the dispenser (81) (see Page 25, Line 16 – Page 26, Line 10).  Small teaches the dispenser (81) is operative to receive and contain a solution and to dispense the solution (see Page 7, Lines 15-17).  Additionally, Small teaches the actuator (90) is operative to facilitate movement of the solution along a flow path (see Page 26, Lines 2-3).  The dispenser (81) is irreversibly disconnected from the system once it has been filled to a desired volume, in order to dispense the solution at a different site (see Page 26, Lines 6-8) and/or at a different time (see Page 25, Lines 8-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Stenfeldt and Yajima to incorporate the teachings of Small by substituting the recipient end catheter, taught by Stenfeldt, with the syringe and plunger, taught by Small, in order to use the syringe to fluidly communicate with the second output port of the filter, receive and contain the solution along the flow path, and dispense the solution; and to use the syringe plunger to facilitate movement of the solution along the flow path, for the purpose of increasing the mobility, accuracy, and efficiency of the dispenser and the system as a whole, wherein the dispenser is able to select a variable dose of solution, allowing the system to be used for several types of medical procedures, and dispense the solution at an alternate location or at a later time.  Additionally, it has been held that a simple substitution of one known element (a catheter, taught by Stenfeldt) with another known element (a syringe and plunger, taught by Small) yielding the same predictable results (receiving, containing, and MPEP § 2143 subsection I.B.

Regarding claim 19, the combined device of Stenfeldt and Yajima discloses the claimed invention, substantially as claimed, as set forth above in claim 17.  However, the combined device of Stenfeldt and Yajima does not explicitly disclose: the dispenser is a syringe and the actuator is a plunger of the syringe.
Small, in a similar field of endeavor, teaches (see FIG. 4) a dispenser (81) having an actuator (90) that forces fluid to flow from a container (14) via a tube or cannula (86) into the dispenser (81) (see Page 25, Line 16 – Page 26, Line 10).  Small teaches the dispenser (81) is operative to receive and contain a solution and to dispense the solution (see Page 7, Lines 15-17).  Additionally, Small teaches the actuator (90) is operative to facilitate movement of the solution along a flow path (see Page 26, Lines 2-3).  The dispenser (81) is irreversibly disconnected from the system once it has been filled to a desired volume, in order to dispense the solution at a different site (see Page 26, Lines 6-8) and/or at a different time (see Page 25, Lines 8-10).
When used in conjunction with the combined device of Stenfeldt and Yajima, the syringe, taught by Small, could be located downstream the flow path at the recipient end in place of the catheter disclosed by Stenfeldt, using connection methods known in the art (i.e., a Luer-type connection), the syringe in fluid communication with the second output port of the filter; the syringe plunger operative to move distally within the syringe to create a force that actuates the movement of the chemical liquid from the receiver vessel to the downstream device.  The syringe can select a specific dose of solution to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Stenfeldt and Yajima to incorporate the teachings of Small by substituting the recipient end catheter, taught by Stenfeldt, with the syringe and plunger, taught by Small, in order to use the syringe to fluidly communicate with the second output port of the filter, receive and contain the solution along the flow path, and dispense the solution; and to use the syringe plunger to facilitate movement of the solution along the flow path, for the purpose of increasing the mobility, accuracy, and efficiency of the dispenser and the system as a whole, wherein the dispenser is able to select a variable dose of solution, allowing the system to be used for several types of medical procedures, and dispense the solution at an alternate location or at a later time.  Additionally, it has been held that a simple substitution of one known element (a catheter, taught by Stenfeldt) with another known element (a syringe and plunger, taught by Small) yielding the same predictable results (receiving, containing, and dispensing a solution) supports a conclusion of obviousness. See MPEP § 2143 subsection I.B.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783      
                                                                                                                                                                                                  /KAMI A BOSWORTH/Primary Examiner, Art Unit 3783